DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS filed to date have been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacMaster (US 20070242352) hereto after referred to as D1, and further in view of Pyun (US 9306218) hereto after referred to as D2.

With regard to claim 1, D1 teaches a polymer infrared polarizer, in at least figure 1; comprising: a transparent polymer substrate (28) ; and a metal layer (32) fixed to an upper surface (27) of the transparent polymer substrate (28).
However D1 fails to expressly disclose a polymer substrate formed of a high sulfur content polymeric material.
In a related endeavor, D2 teaches a polymer substrate (Col 12, Ln. 7-10) formed of a high sulfur (abstract) content polymeric material (abstract).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the material of D2 for the purpose of providing a higher resilience substrate while retaining the transparent optical qualities

With regards to claim 2, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a polymer infrared polarizer, in at least figure 1; wherein the metal layer (32) is formed of one of gold, silver, and aluminum ([0032]).



With regards to claim 4, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a polymer infrared polarizer, in at least [0032];wherein the transparent polymer substrate has indentations within the upper surface.

With regard to claim 5, D1 teaches a method for forming a polymer infrared polarize, in at least figure 1; comprising: applying a metal layer (32) to an upper surface (27) of a transparent polymer substrate (28).
However D1 fails to expressly disclose where the transparent polymer substrate is formed of a high sulfur content polymeric material.
In a related endeavor, D2 teaches a polymer substrate where the transparent polymer substrate (Col 12, Ln. 7-10) is formed of a high sulfur (abstract) content polymeric material.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the material of D2 for the purpose of providing a higher resilience substrate while retaining the transparent optical qualities



With regards to claim 7, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 5, wherein D1 further teaches a polymer infrared polarizer, in at least [0039]; wherein the step of altering the upper surface (27) of the transparent polymer substrate (28) occurs one of prior to and simultaneously with the step of applying the metal layer to the upper surface of the transparent polymer substrate.

With regards to claim 8, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 5, wherein D1 further teaches a polymer infrared polarizer, in at least [0039]; wherein the step of applying the metal layer (32) to the upper surface (27) of the transparent polymer substrate (28) includes one of deposition, evaporation, and transfer printing of the metal layer onto the upper surface.

With regards to claim 9, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 5, wherein D1 

With regards to claim 10, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 5, wherein D1 further teaches a polymer infrared polarizer, in at least figure 1; wherein the upper surface (27) includes indentations ([0032]).

With regard to claim 11, D1 teaches a polymer infrared polarizer, in at least figure 1; comprising: a transparent polymer substrate (28) having an upper surface (27); and a metal layer (32) disposed on the upper surface (27) of the transparent polymer substrate (28).
However D1 fails to expressly disclose wherein the transparent polymer substrate includes a polymeric composition having a copolymer of sulfur.
In a related endeavor, D2 teaches a polymer substrate wherein the transparent polymer substrate (Col 12, Ln. 7-10) includes a polymeric composition having a copolymer of sulfur (abstract).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the material of D2 for the purpose of providing a higher resilience substrate while retaining the transparent optical qualities



With regards to claim 13, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 12, wherein D1 further teaches a polymer infrared polarizer, in at least figure 1; wherein the upper surface of the transparent polymer substrate (28) includes a top upper surface (27) including tops (25) of each extension of the plurality of extensions (32), and a bottom upper surface (27) including surfaces between each extension of the plurality of extensions (32).

With regards to claim 14, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 12, wherein D1 further teaches a polymer infrared polarizer, in at least [0035]; wherein a pitch between corresponding points on adjacent extensions (32) of the transparent polymer substrate (28) is approximately 400 nanometers to approximately 1 micrometer.

With regards to claim 15, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 12, wherein D1 further teaches a polymer infrared polarizer, in at least [0035]; wherein a height of each 

With regards to claim 16, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 12, wherein D1 further teaches a polymer infrared polarizer, in at least figure 1; wherein a height of a body (28) of the transparent polymer substrate (28) is approximately 10 micrometers to approximately 500 micrometers ([0039]).

With regards to claim 17, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 12, wherein D1 further teaches a polymer infrared polarizer, in at least figure 1; wherein each extension of the plurality of extensions (32) includes straight edges such that side surfaces and a top surface of each extension of the plurality of extensions form an approximately 90-degree angle (32).

With regards to claim 18, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 12, wherein D1 further teaches a polymer infrared polarizer, in at least figure 5; wherein each extension of the plurality of extensions (32) includes a rounded top surface (24).

With regards to claim 19, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 12, wherein D1 

With regards to claim 20, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 11, wherein D1 further teaches a polymer infrared polarizer, in at least figure 1; wherein the upper surface (27) of the transparent polymer substrate (28) includes at least one of: a bi-layer structure or a single-layer structure (28 is single layer).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/G.A.G/           Examiner, Art Unit 2872                                                                                                                                                                                             
/COLLIN X BEATTY/           Primary Examiner, Art Unit 2872